Citation Nr: 0822184	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as secondary to herbicide exposure and as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1948 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2008, the veteran's motion to advance this case on 
the docket due to advanced age was granted pursuant to 38 
C.F.R. § 20.900(c).

In June 2006, the veteran submitted a claim of entitlement 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left ankle edema which he alleged was caused by surgery 
performed by VA in 1998.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War and is presumed to have been exposed to 
herbicides.  

2.  The veteran does not have basal cell carcinoma due to any 
incident or event in active military service nor is the 
disorder secondary to a service-connected disability.  


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred as a 
result of service, to include as due to exposure to 
herbicides during military service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113,  1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant on December 9, 2003, that fully addressed all three 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, an August 2006 letter 
informed the appellant as to how VA determines a disability 
evaluation and how it determines an effective date for a 
claim.  

Finally, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  In addition, the appellant submitted 
newspaper articles in support of the claim.  The appellant 
was afforded a VA medical examination in March 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
March 2006, the veteran indicated that he did not have any 
further evidence to submit in support of his claim.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

The veteran's service personnel records demonstrate that he 
was assigned to Da Nang Air Force Base from June 1966 to July 
1967.  Therefore, service in Vietnam is established, and the 
veteran is presumed to have been exposed to herbicides.  See 
38 C.F.R. § 3.307(a)(6).   

However, with regard to the possibility of service connection 
on a presumptive basis, the applicable law does not include 
basal cell carcinoma, as a condition for which presumptive 
service connection may be granted.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, service connection 
on a presumptive basis as due to herbicide exposure is not 
warranted.

There is also no competent evidence of basal cell carcinoma 
that was manifest to a compensable degree within one year of 
separation from active duty service.  Thus, service 
connection on a presumptive basis under the provisions of 38 
C.F.R. §§ 3.307 and 3.309 relating to chronic conditions is 
not warranted.  




With regard to service connection on a direct basis, the 
veteran's service medical records do not show any relevant 
treatment, and his February 1969 separation examination 
report shows that his skin was clinically evaluated as 
normal.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

In addition, the earliest competent evidence of the presence 
of basal cell carcinoma is dated in 2003, which is more than 
30 years after the veteran's separation from service.  This 
lengthy period of time without the presence or treatment of 
basal cell carcinoma is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Significantly, the veteran has not alleged the presence of 
continuity of basal cell carcinoma symptomatology since his 
discharge from active duty, and there is no competent 
evidence to show that basal cell carcinoma is directly 
related to his service, to include exposure to herbicides.  

To the extent that the veteran believes his basal cell 
carcinoma to be related to herbicide exposure, the Board 
finds that a relationship between exposure to herbicides and 
the development of basal cell carcinoma decades later is 
something that could only be established through medical 
evidence, and is not a matter to which a lay person is 
capable of opining.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

The Board is cognizant that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, as noted, the veteran has not alleged any continuity 
of symptomatology since his discharge from active duty.  
Thus, there is no competent medical or lay evidence 
suggesting a link between his disability and service, to 
include exposure to herbicides therein.

The veteran has also argued that he has basal cell carcinoma 
as a result of his service-connected prostate cancer.  Under 
38 C.F.R. § 3.310(a), secondary service connection is awarded 
when a disability is proximately due to or the result of a 
service-connected disability.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran's argument for service connection on a secondary 
basis must fail, however, because there is no competent 
evidence of record which indicates that the veteran has or 
had basal cell carcinoma which was caused or aggravated by 
his service-connected prostate cancer.  There is competent 
evidence of record, however, which indicates that there is no 
link between the two diseases.  In March 2004, a VA physician 
wrote that he had reviewed the claims file and had also 
performed a physical examination of the veteran.  The 
pertinent assessment was scar status post basal cancer 
removal and history of basal cell cancer.  The physician 
opined that the veteran's current basal cell cancer was not 
secondary to the veteran's history of prostate cancer because 
basal cell cancer is a primary condition.  

The only evidence of record which links basal cell carcinoma 
to the veteran's active duty service, to a service-connected 
disability, or to exposure to herbicides is the veteran's own 
allegations.  However, as discussed above, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, and the asserted relationships between the claimed 
basal cell carcinoma, and either his herbicide exposure or 
service-connected prostate cancer, are not matters to which 
the veteran is qualified to render opinions.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the newspaper articles submitted by 
the veteran in support of his claim.  Treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, crucially, the newspaper articles which have been 
submitted by the veteran are general in nature and do not 
specifically relate to the facts and circumstances 
surrounding his particular case.  Thus, the Board finds the 
newspaper articles are not probative regarding the etiology 
of the veteran basal cell carcinoma.  

In summary, the issue on appeal is based on the contention 
that basal cell carcinoma was caused by service many years 
ago, to include as due to exposure to Agent Orange, or is 
related to his service-connected prostate cancer.  In this 
case, taking into account the veteran's service medical 
records (which do not show any relevant treatment), his post-
service medical records (which indicate that the claimed 
condition began many years after service), the absence of any 
medical evidence linking his claimed basal cell carcinoma to 
service, the lack of lay evidence of any continuity of 
symptomatology since service, and the opinion of the March 
2004 VA physician (who opined that the veteran's current 
basal cell cancer was not secondary to the veteran's history 
of prostate cancer because basal cell cancer is a primary 
condition) the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for basal cell carcinoma.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b), and the 
claim is denied.




ORDER

Service connection for basal cell carcinoma, to include as 
secondary to herbicide exposure is not warranted.  The appeal 
is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


